PER CURIAM.
Arron Michael Lewis, appeals, following the entry of final judgment, the district court’s1 order granting summary judgment on certain claims in his 42 U.S.C. § 1983 action. We conclude that, for the reasons the district court stated, summary judgment was warranted. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo review).2 The judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable Billy Roy Wilson, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cava-neau, United States Magistrate Judge for the Eastern District of Arkansas.


. We decline to consider the new matters Lewis raises on appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).